      Case 9:19-bk-11573-MB                     Doc 618-1 Filed 12/11/19 Entered 12/11/19 13:49:20                                        Desc
                                                  Proof of Service Page 1 of 17



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
c/o Snow Spence Green LLP, 2929 Allen Parkway, Suite 2800, Houston, TX 77019.

A true and correct copy of the foregoing document entitled (specify): Santa Barbara County Air Pollution Control District,
County of Santa Barbara, and Harry E. Hagen, Treasurer-Tax Collectors’ Notice of Motion and Motion for
Clarification, Correction, or Reconsideration of Final Order
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
12-11-2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
Aaron E. de Leest        adeleest@danninggill.com, danninggill@gmail.com, adeleest@ecf.inforuptcy.com
Alan H. Katz             akatz@lockelord.com
Alec S. DiMario          alec.dimario@mhllp.com, debra.blondheim@mhllp.com, syreeta.shoals@mhllp.com
Alicia Clough            aclough@loeb.com, mnielson@loeb.com, ladocket@loeb.com
Brian D. Fittipaldi      brian.fittipaldi@usdoj.gov
Brian L. Holman          b.holman@musickpeeler.com
Brian M. Metcalf         bmetcalf@omm.com
Christopher D. Sullivan csullivan@diamondmccarthy.com, mdomer@diamondmccarthy.com, kmartinez@diamondmccarthy.com
Daniel A. Solitro        dsolitro@lockelord.com, ataylor2@lockelord.com
Darren L. Patrick        dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com
David L. Osias           dosias@allenmatkins.com, bcrfilings@allenmatkins.com, kdemorest@allenmatkins.com,
                         csandoval@allenmatkins.com
Don Fisher               dfisher@ptwww.com, tblack@ptwww.com
Emily Young              pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com, ECFInbox@epiqsystems.com
                                                                   X      Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) 12-11-2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

See attached List.                                                                X         Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 12-11-2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
       Honorable Martin R. Barash                                            Via Overnight Delivery
       United States Bankruptcy Judge
       United States Bankruptcy Court
       Central District of California
       21041 Burbank Boulevard, Suite 342 / Courtroom 303
       Woodland Hills, CA 91367
                                                                     X      Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  12-11-2019                    Brittany R. Decoteau                                             /s/ Brittany R. Decoteau
  Date                            Printed Name                                                   Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                     Doc 618-1 Filed 12/11/19 Entered 12/11/19 13:49:20                                        Desc
                                                  Proof of Service Page 2 of 17


        Service by Courtesy Notification of Electronic Filing
        Eric P. Israel                         eisrael@DanningGill.com, danninggill@gmail.com, eisrael@ecf.inforuptcy.com
        Fred Whitaker                          lshertzer@cwlawyers.com
        Gisele M. Goetz                        gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu
        H. Alexander Fisch                     alex.fisch@doj.ca.gov
        Ira S. Greene                          ira.greene@lockelord.com
        Jeannie Kim                            jkim@friedmanspring.com
        Jeffrey N. Pomerantz                   jpomerantz@pszjlaw.com
        Jennifer Taylor                        jtaylor@omm.com
        John C. Keith                          john.keith@doj.ca.gov
        John N. Tedford                        jtedford@DanningGillcom, danninggill@gmail.com, jtedford@ecf.inforuptcy.com
        Karen L. Grant                         kgrant@silcom.com
        Karl J. Fingerhood                     karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
        Marc S. Cohen                          mscohen@loeb.com, klyles@loeb.com
        Matthew C. Heyn                        Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
        Maxim B. Litvak                        mlitvak@pszjlaw.com
        Michael Arthur McConnell (TR)          Michael.mcconnell@kellyhart.com
        Mitchell E Rishe                       mitchell.rishe@doj.ca.gov
        Patricia B. Tomasco                    pattytomasco@quinnemanuel.com, barbarahowell@quinnemanuel.com,
                                               cristinagreen@quinnemanuel.com
        Razmig Izakelian                       razmigizakelian@quinnemanuel.com
        Richard Lee Wynne                      richard.wynne@hoganlovells.com, tracy.southwell@hoganlovells.com,
                                               cindy.mitchell@hoganlovells.com
        Salina R. Thomas                       bankruptcy@co.kern.ca.us
        Sonia Singh                            ssingh@DanningGill.com, danninggill@gmail.com, ssingh@ecf.inforuptcy.com
        Todd C. Ringstad                       becky@ringstadlaw.com, arlene@ringstadlaw.com
        William C. Beall                       Will@beallandburkhardt.com, carissa@beallandburkhardt.com
        William E. Winfield                    wwinfield@calattys.com, scuevas@calattys.com

 Recipient                                                      Service            Description
                                                                Method
 Advantage Answering Plus                                       First Class
 3421 Empresa Drive, Suite C                                    Mail
 San Luis Obispo, CA 93401

 Akin Gump Straus Hauer & Feld                                  Email              SDDAVIS@AKINGUMP.COM
 Stephen D. Davis
 1999 Avenue of the Stars, Suite 600
 Los Angeles, CA 90067

 Allen Matkins Leck Gamble                                      Email              JMEEDER@ALLENMATKINS.COM
 James L. Meeder
 865 South Figueroa Street, Suite 800
 Los Angeles, CA 90017-2543

 Allen Matkins Leck Gamble                                      Email              DOSIAS@ALLENMATKINS.COM
  Mallory & Natsis LLP                                                             MMARINO@ALLENMATKINS.COM
 David L. Osias                                                                    BCRFILINGS@ALLENMATKINS.COM
 Matthew J. Marino                                                                 KDEMOREST@ALLENMATKINS.COM
 One American Plaza                                                                CSANDOVAL@ALLENMATKINS.COM
 600 West Broadway, 27th Floor
 San Diego, CA 92101-0903




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                     Doc 618-1 Filed 12/11/19 Entered 12/11/19 13:49:20                                        Desc
                                                  Proof of Service Page 3 of 17



 Recipient                                                      Service            Description
                                                                Method
 Andrews Kurth LLP                                              Email              DZDUNKEWICZ@ANDREWSKURTH.COM
 David A. Zdunkewicz
 600 Travis, Suite 4200
 Houston, TX 77002

 Ann Jenny Schupp                                               Fax                626-441-0420
 c/o M H Whittier Corp.
 1600 Huntington Drive
 South Pasadena, CA 91030

 AT&T Business Service                                          First Class
 208 S. Akard Street                                            Mail
 Dallas, TX 75202

 AT&T Business Service                                          First Class
 P. O. Box 105068                                               Mail
 Atlanta, GA 30348-5068

 Attorney General of California                                 Email              MICHAEL.ZARRO@DOJ.CA.GOV
 Xavier Becerra                                                                    JOHN.KEITH@DOJ.CA.GOV
 P. O. Box 94425                                                                   PIU@DOJ.CA.GOV
 Sacramento, CA 94244-2050

 Beall & Burkhardt, APC                                         Email              WILL@BEALLANDBURKHARDT.COM
 William C. Beall                                                                  CARISSA@BEALLANDBURKHARDT.COM
 1114 State Street, Suite 200
 Santa Barbara, CA 93101

 Brian Corson, In His Individual Capacity                       Email              BRIAN@HUBMAC.COM
 2990 Lichen Place
 Templeton, CA 93465

 Bruce S. Gelber                                                First Class
 Deputy Asst. Attorney General                                  Mail
 Environment & Natural Resources Division
 950 Pennsylvania Ave.
 Washington, DC 20530

 CA Attorney General’s Office                                   Email              PIU@DOJ.CA.GOV
 Attn: Xavier Becerra
 1300 I Street
 Sacramento, CA 95814

 California Department of Conservation,                         Email              MITCHELL.RISHE@DOJ.CA.GOV
 Division of Oil, Gas & Geothermal Resources
 Xavier Becerra, Attorney General of California
 Christina Bull Arndt, Supervising Deputy
 Attorney General
 Mitchell E. Rishe, Deputy Attorney General
 Office of the California Attorney General
 300 S. Spring Street, Suite 1702
 Los Angeles, CA 90013

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                     Doc 618-1 Filed 12/11/19 Entered 12/11/19 13:49:20                                        Desc
                                                  Proof of Service Page 4 of 17



 Recipient                                                      Service            Description
                                                                Method
 California Department of Conservation                          Email              SHARON.ARMSTRONG@CONSERVATION.CA.GOV
 Sharon Armstrong
 801 K Street
 Sacramento, CA 95814

 California Department of Fish & Wildlife and                   Email              ALEX.FISCH@DOJ.CA.GOV
 California Regional Water Quality Control
 Board,
 Central Coast
 H. Alexander Fisch
 California Attorney General’s Office
 300 South Spring Street, Suite 1702
 Los Angeles, CA 90013

 California Dept. of Fish & Wildlife 5                          Email              ASKR5@WILDLIFE.CA.GOV
 3883 Ruffin Road
 San Diego, CA 92123

 California Dept. of Toxic Substance Control                    First Class
 (Berkeley Regional Office)                                     Mail
 700 Heinz Avenue, Suite 200
 Berkeley, CA 94710-2721

 California Division of Oil, Gas & Geothermal                   Email              WEBMASTER@CONSERVATION.CA.GOV
 Resources
 Department of Conservation
 801 K Street, MS 24-01
 Sacramento, CA 95814

 California Employment Development Dept.                        Email              WOTCSUPPORT@EDD.CA.GOV
 P. O. Box 826880, MIC 83
 Sacramento, CA 94280-0001

 California Franchise Tax Board                                 First Class
 P. O. Box 942857                                               Mail
 Sacramento, CA 94257-0500

 California OSHA                                                Fax                510-286-7037
 1515 Clay Street, Suite 1901
 Oakland, CA 94612

 California Regional Water Quality Control                      Email              CENTRALCOAST@WATERBOARDS.CA.GOV
 Board
 State Water Resources Control Board
 1001 I Street
 Sacramento, CA 95814

 California State Controller                                    Email              EOINQUIRY@SCO.CA.GOV
 Betty T. Yee
 300 Capitol Mall, Suite 1850
 Sacramento, CA 95814



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                     Doc 618-1 Filed 12/11/19 Entered 12/11/19 13:49:20                                        Desc
                                                  Proof of Service Page 5 of 17



 Recipient                                                      Service            Description
                                                                Method
 California State Controller                                    First Class
 Betty T. Yee                                                   Mail
 Tax Administration Section
 P. O. Box 942850
 Sacramento, CA 94250-5880

 California State Lands Commission                              First Class
 Richard D. Nobles                                              Mail
 100 Howe Ave., Suite 100 S
 Sacramento, CA 95825-8219

 California State Lands Commission                              Email              JOHN.KEITH@DOJ.CA.GOV
 John C. Keith
 Deputy Attorney General
 300 South Spring Street, Suite 1702
 Los Angeles, CA 90013

 California Water Resources Control Board                       Email              INFO@WATERBOARDS.CA.GOV
 State Water Resources Control Board
 P. O. Box 100
 Sacramento, CA 95812-0100

 Casmite Corporation                                            First Class
 6001 Bollinger Canyon Road                                     Mail
 San Ramon, CA 94583

 Casmite Corporation                                            First Class
 P. O. Box 1069                                                 Mail
 San Luis Obispo, CA 93401

 Charles C. Albright, Trustee                                   First Class
 729 West 16th Street #B8                                       Mail
 Costa Mesa, CA 92627

 Cole Schotz P.C.                                               Email              MWARNER@COLESCHOTZ.COM
 Proposed Counsel to the Official Committee of
 Unsecured Creditors
 Michael D. Warner
 301 Commerce St., Suite 1700
 Fort Worth, TX 76102

 Colorado Dept. of Public Health and                            Email              CDPHE.INFORMATION@STATE.CO.US
 Environment
 4300 Cherry Creek Drive S
 Denver, CO 80246-1530

 Conway Mackenzie, Inc.                                         Email              JYOUNG@CONWAYMACKENZIE.COM
 Attn: John Young and Dan Fertig                                                   DFERTIG@CONWAYMACKENZIE.COM

 County Assessor                                                First Class
 County Government Center, Room 100                             Mail
 San Luis Obispo, CA 93408-0001

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                     Doc 618-1 Filed 12/11/19 Entered 12/11/19 13:49:20                                        Desc
                                                  Proof of Service Page 6 of 17



 Recipient                                                      Service            Description
                                                                Method
 Cummins & White, LLP                                           Email              FWHITAKER@CWLAWYERS.COM
 Counsel to Eller Family Trust                                                     ABOLDUC@CWLAWYERS.COM
 Fred M. Whitaker, PC                                                              LSHERTZER@CWLAWYERS.COM
 Ashley Bolduc
 2424 S.E. Bristol Street, Suite 300
 Newport Beach, CA 92660-0764

 Danning, Gill, Israel & Krasnoff, LLP                          Email              EISRAEL@DANNINGGILL.COM
 Counsel to Michael A. McConnell, Ch. 11 Trustee                                   DANNINGGILL@GMAIL.COM
 Attn: Eric P. Israel                                                              EISRAEL@ECF.INFORUPTCY.COM
 John N. Tedford, IV                                                               JTEDFORD@DANNINGGILL.COM
 Sonia Singh                                                                       SSINGH@DANNINGGILL.COM
 Aaron E. de Leest                                                                 ADELEEST@DANNINGGILL.COM
 1901 Avenue of the Stars, Suite 450                                               ADELEEST@ECF.INFORUPTCY.COM
 Los Angeles, CA 90067-6006                                                        SSINGH@ECF.INFORUPTCY.COM

 Department of Conservation Division of                         Email              MATTHEW.HEYN@DOJ.CA.GOV
 Oil, Gas & Geothermal Resources                                                   MCHEYN@OUTLOOK.COM
 Attn: Matthew C. Heyn

 Diamond McCarthy LLP                                           Email              ADIAMOND@DIAMONDMCCARTHY.COM
 Allan Diamond
 T. Pavalis
 909 Fannin Street, Ste. 3700
 Houston, TX 77010

 Diamond McCarthy LLP                                           Email              SGIUGLIANO@DIAMONDMCCARTHY.COM
 Sheryl P. Giugliano                                                               TPAVALIS@DIAMONDMCCARTHY.COM
 T. Pavalis
 295 Madison Avenue, 27th Floor
 New York, NY 10017

 Diamond McCarthy LLP                                           Email              CSULLIVAN@DIAMONDMCCARTHY.COM
 Christopher D. Sullivan                                                           ADIAMOND@DIAMONDMCCARTHY.COM
 Allan B. Diamond                                                                  MDOMER@DIAMONDMCCARTHY.COM
 150 California Street, Suite 2200                                                 KMARTINEZ@DIAMONDMCCARTHY.COM
 San Francisco, CA 94111

 Diamond McCarthy LLP                                           First Class
 1999 Avenue of the Stars, Suite 1100                           Mail
 Los Angeles, CA 90067-4618

 Diane T. Walker                                                First Class
 748 Oceanville Road                                            Mail
 Stonington, ME 04681-9714

 EPA Region 9                                                   Email              R9.INFO@EPA.GOV
 Environmental Protection Agency
 75 Hawthorne Street
 San Francisco, CA 94105




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                     Doc 618-1 Filed 12/11/19 Entered 12/11/19 13:49:20                                        Desc
                                                  Proof of Service Page 7 of 17



 Recipient                                                      Service            Description
                                                                Method
 Epiq Corporate Restructuring, LLC                              First Class        PACERTEAM@GARDENCITYGROUP.COM
 Claims Agent                                                   Mail and           RJACOBS@ECF.EPIQSYSTEMS.COM
 Attn: Sid J. Garabato                                          Email              ECFINBOX@EPIQSYSTEMS.COM
 777 Third Avenue, 12th Floor
 New York, NY 10017-1302

 Escolle Tenants In Common                                      Email              VMARTINEZ@TWITCHELLANDRICE.COM
 Attn: Vincent T. Martinez
 215 N. Lincoln Street
 Santa Maria, CA 93458

 First American Title Insurance Company                         First Class
 Trustee for UBS AG London Branch                               Mail
 4380 La Jolla Village Drive, Suite 110
 San Diego, CA 92122

 Friedman & Springwater LLP                                     Email              EFRIEDMAN@FRIEDMANSPRING.COM
 Counsel for PG&E                                                                  JKIM@FRIEDMANSPRING.COM
 Attn: Ellen A. Friedman                                                           RMUZZIN@FRIEDMANSPRING.COM
 Jeannie Kim
 Ruth Stoner Muzzin
 350 Sansome Street, Suite 210
 San Francisco, CA 94104

 Frontier                                                       First Class
 P. O. Box 740407                                               Mail
 Cincinnati, OH 45274-0407

 Frontier Communications Corp.                                  First Class
 401 Merritt 7                                                  Mail
 Norwalk, CT 06851

 GLR, LLC                                                       Email              VAB@GRERANGROUP.COM
 Violeta Berniczky
 45 Rockefeller Plaza, Suite 2410
 New York, NY 10111

 Golden State Water                                             First Class
 P. O. Box 9016                                                 Mail
 San Dimas, CA 91773

 Golden State Water Company                                     First Class
 630 E. Foothill Boulevard                                      Mail
 San Dimas, CA 91773

 Hanna and Morton LLP                                           Email              ERENWICK@HANMOR.COM
 Counsel to Lessors of Goodwin A Lease
 Attn: Edward S. Renwick
 444 South Flower Street, Suite 2530
 Los Angeles, CA 90071-2916




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                     Doc 618-1 Filed 12/11/19 Entered 12/11/19 13:49:20                                        Desc
                                                  Proof of Service Page 8 of 17



 Recipient                                                      Service            Description
                                                                Method
 Hogan Lovells US LLP                                           Email              Richard.wynne@hoganlovells.com
 Counsel for NewBridge Resources, LLC                                              Bennett.spiegel@hoganlovells.com
 Richard L. Wynne                                                                  tracysouthwell@hoganlovells.com
 Bennett L. Spiegel                                                                cindy.mitchell@hoganlovells.com
 1999 Avenue of the Stars, Suite 1400
 Los Angeles, CA 90067

 Hollister & Brace                                              Email              GMGOETZ@HBSB.COM
 Gisele M. Goetz                                                                   GGOETZ@COLLEGESOFLAW.EDU
 1126 Santa Barbara Street
 P. O. Box 630
 Santa Barbara, CA 93102

 HVI Cat Canyon, Inc.                                           Email              RSG@GREKA.COM
 Randeep S. Grewal, Chairman and CEO
 630 Fifth Avenue, Suite 2410
 New York, NY 10111

 HVI Cat Canyon, Inc.                                           Email              AGD@GREKA.COM
 Alex G. Dimitrijevic
 President and COO
 2617 Clark Avenue
 Santa Maria, CA 95454

 HVI Cat Canyon, Inc.                                           First Class
 P. O. Box 5489                                                 Mail
 Santa Maria, CA 93456

 HVI Cat Canyon, Inc.                                           Email              MEO@GREKA.COM
 M. Ernesto Olivares, CFO
 2617 Clark Avenue
 Santa Maria, CA 95454

 HVI Cat Canyon, Inc.                                           First Class
 c/o Capitol Corporate Services, Inc.                           Mail
 36 S. 18th Avenue, Suite D
 Brighton, CO 80601-2452

 Internal Revenue Service                                       First Class
 Centralized Insolvency Operations                              Mail
 P. O. Box 7346
 Philadelphia, PA 19101-7346

 Internal Revenue Service                                       Fax                866-717-8302
 (Small Business/Self-Employment Div.)
 5000 Ellin Road
 Lanham, MD 20706

 J. P. Morgan-Chase                                             First Class
 450 West 33rd Street, 15th Floor                               Mail
 REF: 030057 Nassau Assoc-SABA
 New York, NY 10041

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                     Doc 618-1 Filed 12/11/19 Entered 12/11/19 13:49:20                                        Desc
                                                  Proof of Service Page 9 of 17



 Recipient                                                      Service            Description
                                                                Method
 Karen L. Grant (Counsel for BUGANKO)                           Email              KGRANT@SILCOM.COM
 Law Offices of Karen L. Grant
 924 Anacapa Street, Suite 1M
 Santa Barbara, CA 93101

 Kern County Treasurer-Tax Collector                            First Class        BANKRUPTCY@CO.KERN.CA.US
 c/o Linda Delgado                                              Mail and
 P. O. Box 579                                                  Email
 Bakersfield, CA 93302

 Larsen O’Brien LLP                                             Email              ROBRIEN@LARSONOBRIENLAW.COM
 Robert C. O’Brien                                                                 PRIGALI@LARSONOBRIENLAW.COM
 Paul A. Rigali                                                                    SBLEDSOE@LARSONOBRIENLAW.COM
 Steven E. Bledsoe                                                                 HPARK@LARSONOBRIENLAW.COM
 Haewon Park                                                                       MVASQUEZ@LARSONOBRIENLAW.COM
 Melissa Vasquez
 555 South Flower, Suite 4400
 Los Angeles, CA 90071

 Locke Lord LLP                                                 Email              IRA.GREENE@LOCKELORD.COM
 Counsel for CTS Properties, Ltd.                                                  AKATZ@LOCKELORD.COM
 Attn: Ira S. Green (IG-2315)
 Alan H. Katz
 200 Vesey St., 20th Floor
 New York, NY 10281

 Locke Lord LLP                                                 Email              JUNIS@LOCKELORD.COM
 Counsel for CTS Properties, Ltd.
 Attn: Joseph A. Unis, Jr.
 2200 Ross Avenue, Suite 2800
 Dallas, TX 75201

 Locke Lord LLP                                                 Email              DSOLITRO@LOCKELORD.COM
 Counsel for CTS Properties, Ltd.                                                  ATAYLOR2@LOCKELORD.COM
 Attn: Daniel A. Solitro
 300 S. Grand Ave., Ste. 2600
 Los Angeles, CA 90071

 Locke Lord LLP                                                 Email              EGUFFY@LOCKELORD.COM
 Counsel for CTS Properties, Ltd.
 Attn: Elizabeth Mary Guffy
 2800 JP Morgan Chase Tower
 600 Travis
 Houston, TX 77002




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                     Doc 618-1 Filed 12/11/19 Entered 12/11/19 13:49:20                                        Desc
                                                 Proof of Service Page 10 of 17



 Recipient                                                      Service            Description
                                                                Method
 Loeb & Loeb LLP                                                Email              MSCOHEN@LOEB.COM
 Counsel to California State Lands Commission                                      ACLOUGH@LOEB.COM
 Alicia Clough                                                                     DMILLER@LOEB.COM
 Marc Cohen                                                                        MVOLK@LOEB.COM
 Donald Miller                                                                     KLYLES@LOEB.COM
 Mariah Volk                                                                       MNIELSON@LOEB.COM
 10100 Santa Monica Blvd. Suite 2200                                               LADOCKET@LOEB.COM
 Los Angeles, CA 90067

 Loeb & Loeb LLP                                                Email              SROSENTHAL@LOEB.COM
 Counsel to California State Lands Commission                                      MSOCHEN@LOEB.COM
 Steven S. Rosenthal
 901 New York Avenue NW, Suite 300 East
 Washington, DC 20001

 Loeb & Loeb LLP                                                Email              VRUBINSTEIN@LOEB.COM
 Counsel to California State Lands Commission
 Vadim J. Rubinstein
 345 Park Ave.
 New York, NY 10154

 McDowell Hetherington LLP                                      Email              JARROD.MARTIN@MHLLP.COM
 Counsel to Direct Energy Business, LLC and                                        LARA.COLEMAN@MHLLP.COM
 Direct Energy Business Marketing, LLC
 d/b/a Direct Energy Business
 Attn: Jarrod B. Martin
 1001 Fannin Street, Suite 2700
 Houston, TX 77002

 McDowell Hetherington LLP                                      Email              ALEC.DIMARIO@MHLLP.COM
 Counsel to Direct Energy Business, LLC and                                        DEBRA.BLONDHEIM@MHLLP.COM
 Direct Energy Business Marketing, LLC                                             SYREETA.SHOALS@MHLLP.COM
 d/b/a Alec S. DiMario
 1055 E. Colorado Blvd., Suite 500
 Pasadena, CA 91106

 Michael A. McConnell                                           Email and          MICHAEL.MCCONNELL@KELLYHART.COM
 Chapter 11 Trustee                                             First Class
 Kelly Hart                                                     Mail
 201 Main Street, Suite 2500
 Fort Worth, TX 76102

 Musick, Peeler & Garrett LLP                                   Email              B.HOLMAN@MUSICKPEELER.COM
 Counsel to Bradley Land Company
 Attn: Brian L. Holman
 624 S. Grand Avenue, Suite 2000
 Los Angeles, CA 90017




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                     Doc 618-1 Filed 12/11/19 Entered 12/11/19 13:49:20                                        Desc
                                                 Proof of Service Page 11 of 17



 Recipient                                                      Service            Description
                                                                Method
 Musick, Peeler & Garrett LLP                                   Email              L.MCAVOY@MUSICKPEELER.COM
 Counsel to Bradley Land Company
 Attn: Laura K. McAvoy
 2801 Townsgate Road, Suite 200
 Westlake Village, CA 91361

 Nancy Sue Resnick                                              Email and          NANCY.S.RESNICK@USDOJ.GOV
 OCE Regional Coordinator                                       First Class
 U. S. Department of Justice                                    Mail
 Office of the U.S. Trustee
 1100 Commerce Street
 Dallas, TX 74242

 Nelson Comis Kettle & Kinney LLP                               Email              WWINFIELD@CALATTYS.COM,
 Attn: William E. Winfield                                                         SCUEVAS@CALATTYS.COM
 300 E. Esplanade Dr., Suite 1170
 Oxnard, CA 93036

 New York State Dept. of Environmental                          First Class
 Conservation                                                   Mail
 625 Broadway
 Albany, NY 12233-1011

 Northern California Collection Service, Inc.                   First Class
 700 Leisure Lane                                               Mail
 Sacramento, CA 95815

 O’Melveny & Myers LLP                                          Email              DPATRICK@OMM.COM
 Counsel to UBS AG, London Branch                                                  EJONES@OMM.COM
 Darren L. Patrick                                                                 BMETCALF@OMM.COM
 Evan M. Jones                                                                     DARREN-PATRICK-1373@ECF.PACERPRO.COM
 Brian M. Metcalf
 400 South Hope Street, 18th Floor
 Los Angeles, CA 90071

 O’Melveny & Myers LLP                                          Email              JTAYLOR@OMM.COM
 Counsel to UBS AG, London Branch
 Jennifer Taylor
 Two Embarcadero Center, 28th Floor
 San Francisco, CA 94111

 O’Melveny & Myers LLP                                          Email              DCANTOR@OMM.COM
 Counsel to UBS AG, London Branch                                                  SINDELICATO@OMM.COM
 Daniel Cantor                                                                     GSVIRSKY@OMM.COM
 Samantha M. Indelicato
 Gary Svirsky
 Seven Times Square
 New York, NY 10036




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                     Doc 618-1 Filed 12/11/19 Entered 12/11/19 13:49:20                                        Desc
                                                 Proof of Service Page 12 of 17



 Recipient                                                      Service            Description
                                                                Method
 Office of the United States Trustee                            First Class        GREG.ZIPES@USDOJ.GOV
 Southern District of New York                                  Mail
 Greg M. Zipes                                                  and Email
 201 Varick Street, Suite 1006
 New York, NY 10014

 Office of the United States Trustee                            First Class        SERENE.NAKANO@USDOJ.GOV
 Southern District of New York                                  Mail               USTPREGION02.NYECF@USDOJ.GOV
 Serene Nakano                                                  and Email
 U. S. Federal Office Building
 201 Varick Street, Suite 1006
 New York, NY 10014

 Office of the United States Trustee                            First Class        BRIAN.FITTIPALDI@USDOJ.GOV
 Brian D. Fittipaldi                                            Mail
 United States Department of Justice/OUST                       and Email
 1415 State Street, Suite 148
 Santa Barbara, CA 93101

 Pachulski Stang Ziehl & Jones LLP                              Email              JPOMERANTZ@PSZJLAW.COM
 Proposed Counsel to the Official Committee of                                     MLITVAK@PSZJLAW.COM
 Unsecured Creditors
 Attn: Jeffrey N. Pomerantz
 Maxim B. Litvak
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, CA 90067

 Pachulski Stang Ziehl & Jones LLP                              Email              RMIKELS@PSZJLAW.COM
 Proposed Counsel to the Official Committee of                                     RFEINSTEIN@PSZJLAW.COM
 Unsecured Creditors                                                               SGOLDEN@PSZJLAW.COM
 Attn: Richard E. Mikels
 Robert J. Feinstein
 Steven W. Golden
 780 Third Avenue, 34th Floor
 New York, NY 10017-2024

 Pacific Petroleum California, Inc.                             Email              JOHN@PPCINC.BIZ
 Attn: John Hochleutner
 P. O. Box 2646
 Santa Maria, CA 93457

 Palmieri, Tyler, Wiener, Wilhelm & Waldron                     Email              DFISHER@PTWWW.COM
 LLP                                                                               TBLACK@PTWWW.COM
 Don Fisher
 1900 Main Street, Suite 700
 Irvine, CA 92614

 PG&E                                                           Email              PGEBANKRUPTCY@PGE.COM
 Marcellus Terry                                                                   MXTN@PGE.COM
 Denise A. Newton                                                                  MARCELLUS.TERRY@PGE.COM
 77 Beale Street, 24th Floor                                                       DAN8@PGE.COM
 San Francisco, CA 94105


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                     Doc 618-1 Filed 12/11/19 Entered 12/11/19 13:49:20                                        Desc
                                                 Proof of Service Page 13 of 17



 Recipient                                                      Service            Description
                                                                Method
 Philip W. Ganong                                               Email              PHIL@GANONGLAW.COM
 Buganko, LLC                                                                      NANCY@GANONGLAW.COM
 930 Truxtun Avenue, Suite 102
 Bakersfield, CA 93301

 Placentia Disposal                                             First Class
 1131 E. Blue Gum Street                                        Mail
 Anaheim, CA 92806

 Quinn Emanuel Urquhart & Sullivan, LLP                         Email              PETERCALAMARI@QUINNEMANUEL.COM
 Attorneys for GIT, Inc.
 Peter Calamari
 51 Madison Avenue, 22nd Floor
 New York, NY 10010

 Quinn Emanuel Urquhart & Sullivan, LLP                         Email              DEVINVANDERHAHN@QUINNEMANUEL.COM
 Attorneys for GIT, Inc.                                                           PATTYTOMASCO@QUINNEMANUEL.COM
 Devin van der Hahn                                                                BARBARAHOWELL@QUINNEMANUEL.COM
 Patricia D. Tomasco                                                               CRISTINAGREEN@QUINNEMANUEL.COM
 711 Louisiana, Suite 500
 Houston, TX 77002

 Quinn Emanuel Urquhart & Sullivan, LLP                         Email              RAZMIGIZAKELIAN@QUINNEMANUEL.COM
 Attorneys for GIT, Inc.
 Razmig Izakelian
 865 S. Figueroa Street, 10th Floor
 Los Angeles, CA 90017

 Rochelle McCullough, LLP                                       Email              KDM@ROMCLAW.COM
 Attorneys for Pacific Gas and Electric                                            STHOMAS@ROMCLAW.COM
 Company                                                                           RDECORTE@ROMCLAW.COM
 Kevin D. McCullough
 Shannon S. Thomas
 325 N. St. Paul Street, Suite 4500
 Dallas, TX 75201

 Santa Barbara County – APCD                                    Fax                805-961-8801
 Aeron Arlin Genet
 260 North San Antonio Rd.
 Santa Barbara, CA 93110

 Santa Barbara County P&D                                       Email              JZORO@CO.SANTA-BARBARA.CA.US
 John Zorovich
 123 East Anapamu Street
 Santa Barbara, CA 93101

 Santa Barbara County Treasurer – Tax                           Email              SBTAXES@CO.SANTA-BARBARA.CA.US
 Collector
 P. O. Box 579
 Santa Barbara, CA 93102-0579




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                     Doc 618-1 Filed 12/11/19 Entered 12/11/19 13:49:20                                        Desc
                                                 Proof of Service Page 14 of 17



 Recipient                                                      Service            Description
                                                                Method
 Santa Barbara County Treasurer – Tax                           Email              VMCISAA@CO.SANTA-BARBARA.CA.US
 Collector
 Vida McIsaac
 105 E. Anapamu St., Suite 109
 Santa Barbara, CA 93102

 Sherrill A. Schoepe                                            Email              S.WETZLER@MUSICKPEELER.COM
 14974 Adams Dr.
 Pauma Valley, CA 92061

 Snow Spence Green LLP                                          Email              CAROLYNCAROLLO@SNOWSPENCELAW.COM
 Carolyn Carollo
 Attorneys for the County of Santa Barbara,
 California; Harry E. Hagen, as Treasurer-Tax
 Collector of the County of Santa Barbara,
 California; and Santa Barbara Air Pollution
 Control District
 2929 Allen Parkway, Suite 2800
 Houston, TX 77019

 Southern California Edison                                     First Class
 2244 Walnut Creek Avenue                                       Mail
 Rosemead, CA 91770

 Southern California Gas                                        First Class
 555 W. 5th Street                                              Mail
 Los Angeles, CA 90013

 Southern California Gas Company                                First Class
 P. O. Box C                                                    Mail
 Monterey Park, CA 91756

 Spencer Fane LLP                                               Email              ERICVANHORN@SPENCERFANE.COM
 Counsel to BUGANKO, LLC
 Eric M. Van Horn
 2200 Ross Avenue, Suite 4800 West
 Dallas, TX 75201

 Sprint                                                         First Class
 6200 Sprint Parkway                                            Mail
 Overland Park, KS 66251

 Sprint                                                         First Class
 P. O. Box 79357                                                Mail
 City of Industry, CA 91716-9357

 State of Colorado Attorney General                             Email              ATTORNEY.GENERAL@COAG.GOV
 Attn: Phil Weiser
 Ralph L. Carr Colorado Judicial Bldg.
 1300 Broadway, 10th Floor
 Denver, CO 80203



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                     Doc 618-1 Filed 12/11/19 Entered 12/11/19 13:49:20                                        Desc
                                                 Proof of Service Page 15 of 17



 Recipient                                                      Service            Description
                                                                Method
 State of New York Attorney General                             First Class
 Attn: Letia A. James                                           Mail
 Dept. of Law
 The Capitol, 2nd Floor
 Albany, NY 12224

 Stoner Family Trust                                            First Class
 James G. Sanford Trustee                                       Mail
 100 West Liberty Street, Suite 900
 Reno, NV 89501

 Telepacific Communications                                     First Class
 515 S. Flower Street                                           Mail
 Los Angeles, CA 90071

 The Law Office of Susan M. Whalen                              Email              SUSAN@WHALENATTORNEY.COM
 Susan M. Whalen
 General Counsel
 2806 Alta St.
 P. O. Box 938
 Los Olivos, CA 93441

 Todd C. Ringstad                                               Email              TODD@RINGSTADLAW.COM
 Ringstad & Sanders LLP                                                            BECKY@RINGSTADLAW.COM
 4343 Von Karman Avenue, Suite 300                                                 ARLENE@RINGSTADLAW.COM
 Newport Beach, CA 92660

 United States Trustee                                          First Class
 1100 Commerce Street, Room 976                                 Mail
 Dallas, TX 74242-0996

 U. S. Attorney’s Offices – SDNY                                First Class
 Attn: Anthony Sun, Assistant U. S. Attorney                    Mail
 Tax & Bankruptcy Unit
 86 Chambers St., 3rd Floor
 New York, NY 10007

 U. S. Department of Transportation                             First Class
 1200 New Jersey Ave., SE                                       Mail
 Washington, DC 20590

 UBS AG, London Branch                                          First Class
 Julian Gould                                                   Mail
 600 Washington Blvd.
 Stamford, CT 06901

 United States Department of Justice                            Email              KARL.FINGERHOOD@USDOJ.GOV
 Attn: Karl Fingerhood, Senior Counsel                                             DAVIS.FORSYTHE@USDOJ.GOV
 Davis Forsythe                                                                    MATTHEW.INDRISANO@USDOJ.GOV
 Matthew Indrisano                                                                 EFILE_EES.ENRD@USDOJ.GOV
 Environmental Enforcement Section
 P. O. Box 7611
 Washington, DC 20044-7611
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                     Doc 618-1 Filed 12/11/19 Entered 12/11/19 13:49:20                                        Desc
                                                 Proof of Service Page 16 of 17



 Recipient                                                      Service            Description
                                                                Method

 United States Trustee                                          Email              USTPREGION06.DA.ECF@USDOJ.GOV

 Verizon Wireless                                               First Class
 1095 Avenue of the Americas                                    Mail
 New York, NY 10036

 Victory Oil                                                    First Class
 Eric Johnson                                                   Mail
 222 West 6th Street, Suite 1010
 San Pedro, CA 90731

 Waste Management                                               First Class
 P. O. Box 541065                                               Mail
 Los Angeles, CA 90054-1065

 Waste Management                                               First Class
 1001 Fannin Street                                             Mail
 Houston, TX 77002

 W. J. Kenny Corp.                                              Fax                716-635-4230
 c/o Allfirst Bankcorp Trust c/o M&T Bank
 One M&T Plaza
 Buffalo, NY 14203

 Weil, Gotshal & Manges LLP                                     Email              RACHAEL.FOUST@WEIL.COM
 Counsel for PG&E
 Rachael L. Foust
 767 Fifth Avenue
 New York, NY 10153-0119

 WELTMAN & MOKOWITZ, LLP                                        Email              REW@WELTMOSK.COM
 Counsel to Debtor/Debtor in Possession HVI                                        MLM@WELTMOSK.COM
 Cat Canyon, Inc.                                                                  DK@WELTMOSK.COM
 Richard E. Weltman                                                                JG@WELTMOSK.COM
 Michael L. Moskowitz                                                              MKJ@WELTMOSK.COM
 Debra Kramer                                                                      AW@WELTMOSK.COM
 Michele K. Jaspan                                                                 MAG@WELTMOSK.COM
 Adrienne Woods
 Melissa A. Guseynov
 270 Madison Avenue, Suite 1400
 New York, NY 10016-0601

 West Coast Welding & Constr. I                                 Email              MBARBEY@WESTCOASTWELDING.NET
 Michael Barbey
 2201 Celsius Avenue, Suite B
 Oxnard, CA 93030

 William W. Jenny Jr.                                           Email              CARAMEL@HOTMAIL.COM
 5101 East Camino Alisa
 Tucson, AZ 85718



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 9:19-bk-11573-MB                     Doc 618-1 Filed 12/11/19 Entered 12/11/19 13:49:20                                       Desc
                                                  Proof of Service Page 17 of 17



 Recipient                                                      Service            Description
                                                                Method
 Wyatt Sloan-Tribe                                              First Class
 Office of the Attorney General                                 Mail
 300 S. Spring Street, Suite 1702
 Los Angeles, CA 90013

 Yorba Linda Water District                                     First Class
 1717 E. Marcantonio                                            Mail
 Placentia, CA 92870


I:\Client\SBCO0006 HVI Cat Canyon\Service\Proof of Service updating.doc




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
